     Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 1 of 12 PageID: 307



Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,
                                                         Criminal No. 16-0189 (ES)
                 v.
                                                                  OPINION
MICHELLE C. CANTATORE,


SALAS, DISTRICT JUDGE

        Before the Court is defendant Michelle C. Cantatore’s (“Defendant”) emergency motion

to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (D.E. No. 34 (“Motion”)). The

Government opposes the motion. (D.E. No. 40 (“Gov. Opp. Br.”)). Having considered the parties’

submissions, the Court decides this matter without oral argument. See United States v. Barner,

656 F. App’x 600, 602 (3d Cir. 2016). For the following reasons, the Court DENIES the Motion.

I.      Background

        Defendant was arrested on March 6, 2015, pursuant to an information alleging one count

of bank robbery in violation of 18 U.S.C. § 2113(a) and one count of wire fraud in violation of 18

U.S.C. § 1343. (D.E. No. 36 (“Def. Mov. Br.”) at 5). On April 12, 2016, Defendant pled guilty

to both counts of the information. (Id.; see also D.E. Nos. 20–22). Defendant admitted that she

used a paintball gun made to look like a real gun to rob three banks insured by the FDIC of almost

$300,000, and she engaged in a scheme to defraud a victim of almost $200,000. (Gov. Opp. Br.

at 9; D.E. No. 21 (“Guilty Plea”) at Schedule A). On September 7, 2016, this Court sentenced

Defendant to 162 months imprisonment, a three-year term of supervised release, and an order to

pay restitution in the amount of $406,703.13. (Gov. Opp. Br. at 2). Based on a total offense level

of 28 and a criminal history category of V, Defendant was subject to a guideline range of 130 to



                                                1
      Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 2 of 12 PageID: 308



162 months imprisonment. 1 (D.E. No. 29 (“Sentencing Tr.”) at 3:21–4:2). The Court imposed a

sentence at the top of the guideline range, relying on (i) the violent and serious nature of the bank

robberies, specifically the method and words used in the bank robberies; (ii) the serious nature of

the wire fraud; (iii) the trauma to the victims; and (iv) what it would take to promote respect for

the law for this Defendant. (Id. at 41:9–50:10). Defendant has been incarcerated since her arrest

in 2016 and is currently housed at FCI Danbury. (Def. Mov. Br. at 2). To date, Defendant has

served approximately 62 months (or 38%) of her sentence. (Id.; Gov. Opp. Br. at 2).

         On March 28, 2020, Defendant submitted a request for compassionate release to the warden

at FCI Danbury. (Def. Mov. Br. at 7). The warden denied her request on April 22, 2020. (Id.;

Gov. Opp. Br. at 11). On May 5, 2020, Defendant filed the present Motion alleging that the

COVID-19 pandemic and her underlying medical conditions of chronic obstructive pulmonary

disorder (“COPD”) and hypothyroidism constitute compelling and extraordinary reasons to justify

reducing her sentence to time-served. 2 (See generally Motion). The Government filed its

opposition to the Motion on May 11, 2020 (D.E. No. 40), and Defendant filed a reply on May 15,

2020 (D.E. No. 43). This Opinion follows.

II.      Legal Standards

         Once a term of imprisonment has been imposed, the Court may only modify it under very

limited circumstances. In re Morris, 345 F. App’x 796, 797–98 (3d Cir. 2009) (citing 18 U.S.C.

§ 3582(c)). Relevant here, 18 U.S.C. § 3582(c)(1) provides that, in any case:

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
1
         The plea agreement did not stipulate to a guideline range, but the Government and defense counsel agreed to
this guideline calculation, and the Government did not seek an upward variance. (Sentencing Tr. at 3:21–4:13).
2
         Defendant suggests that the Court could, in addition to reducing her sentence to time served, modify her
conditions of supervised release to include a period of home confinement. (Def. Reply. Br. at 12). Because the Court
declines to reduce Defendant’s sentence to time served, it does not address this argument.



                                                         2
   Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 3 of 12 PageID: 309



               fully exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or the
               lapse of 30 days from the receipt of such a request by the warden of
               the defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent that they are
               applicable, if it finds that-
                       (i) extraordinary and compelling reasons warrant such a
                       reduction;
                       [. . .]
                       and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission.

The United States Sentencing Commission has promulgated a policy statement that, in relevant

part, allows a court to grant compassionate release or a sentence reduction where: (i) extraordinary

or compelling reasons warrant a reduction in a defendant’s sentence, (ii) the defendant is not a

danger to the safety of others or to the community, and (iii) release from custody complies with

Section 3553(a) factors. United States v. Brummett, No. 6:07-0103, 2020 WL 1492763, at *2

(E.D. Ky. Mar. 27, 2020) (citing U.S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 1B1.13

(U.S. SENTENCING COMM’N 2018)).

III.   Analysis

       A.      Exhaustion

       Before proceeding to the merits of a motion for a reduction in sentence, a defendant must

meet Section 3852(c)(1)(A)’s exhaustion requirement. United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). This requires that either 30 days have passed since the receipt of a compassionate

release request by a warden, or that the defendant has exhausted all administrative remedies.

18 U.S.C. § (c)(1)(A). Here, the parties agree that 30 days have passed since the warden at FCI




                                                 3
    Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 4 of 12 PageID: 310



Danbury received Defendant’s request, and thus this requirement is satisfied. 3 (Def. Mov. Br. at

7; Gov. Opp. Br. at 12); see also United States v. Epstein, No. 14-287, 2020 WL 1808616, at *4

(D.N.J. Apr. 9, 2020) (“[U]nder the statute, the longest period of time that Defendant will need to

wait before filing his motion is 30 days. . . . This 30-day exception to the statutory exhaustion

requirement already provides a built-in ‘accelerant to judicial review,’ which ‘reflects

congressional intent for the defendant to have the right to a meaningful and prompt judicial

determination of whether he should be released.’”).

         B.       Extraordinary and Compelling Reasons for Reduction

         Defendant’s next hurdle is to establish that “extraordinary and compelling reasons” warrant

a reduction of her sentence.            Congress directed the Sentencing Commission to define the

“extraordinary and compelling reasons standard.” United States v. Alexander, No. 19-0032, 2020

WL 2507778, at *5 (D.N.J. May 15, 2020). The Sentencing Commission issued a policy statement

which includes an application note that lists three specific circumstances that qualify as

extraordinary and compelling; generally speaking, the enumerated circumstances include (i) a

terminal illness or a serious medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which he

or she is not expected to recover; (ii) the defendant is at least 65 years old, is experiencing a serious

deterioration in physical or mental health because of the aging process, and has served at least 10

years or 75 percent of his or her term of imprisonment, whichever is less; or (iii) certain family



3
         Defendant argues at length about the Court’s ability to waive the exhaustion requirement. (Def. Mov. Br. at
7–20). Defendant’s concern apparently derives from certain case law holding that the 30-day provision only applies
when the Bureau of Prisons (“BOP”) takes no action within thirty days. See United States v. D’Acunto, No. 18-0014,
2020 WL 1904007, at *2 (S.D.N.Y. Apr. 16, 2020) (collecting cases). The plain language of the statute contains no
such restriction, and this issue is not raised by the Government, who concedes that one of the alternatives is satisfied
here because Defendant waited 30 days to file the Motion. (Gov. Opp. Br. at 12 n.3 & 14). In any event, the Court
need not elaborate on this issue at this time because it denies Defendant’s Motion.



                                                           4
    Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 5 of 12 PageID: 311



circumstances exist where the defendant would be the only available caregiver for his or her minor

child, spouse, or registered partner. U.S.S.G. § 1B1.13, Application Note 1(A)–(C). In addition,

the Sentencing Commission included a catchall provision, which provides that “other reasons”

may be sufficient if “[a]s determined by the Director of the [BOP], there exists in the defendant’s

case an extraordinary and compelling reason other than, or in combination with, the reasons

described in [the enumerated] subdivisions.” Id., Application Note 1(D). Here, Defendant argues

that the COVID-19 pandemic and her underlying medical conditions of COPD and

hypothyroidism qualify as extraordinary and compelling reasons for a reduction under the catchall

provision. (Def. Mov. Br. at 21). 4

        However, the Court’s authority to apply the catchall provision in the policy statement is

not entirely clear. Section 1B1.13 was not updated after the First Step Act was passed, and it

therefore was drafted to address motions made by the BOP, not motions made by a defendant.

United States v. Rodriguez, No. 03-0271, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1, 2020).

Because the policy statement indicates that any “other reasons” are sufficient “[a]s determined by

the Director of the [BOP],” U.S.S.G. § 1B1.13, Application Note 1(D) (emphasis added), courts

have grappled with the issue of whether a court—rather than the BOP––can actually evaluate what

falls into the catchall provision. Some courts have concluded that it need not be the BOP that

decides what falls into this catchall provision, recognizing that this section is outdated and

therefore inapplicable. Rodriguez, 2020 WL 1627331, at *3–4 (concluding that “the Court may

independently assess whether ‘extraordinary and compelling’ reasons exist”).                         Other courts



4
         In a footnote, Defendant makes a passing reference to Application Note 1(A) which, as set forth above,
suggests that a terminal illness or serious physical or medical condition may constitute extraordinary or compelling
reasons for a reduction. (Def. Mov. Br. at 21 n.9). Defendant does not argue that her current medical conditions meet
the exacting criteria articulated in subsection 1(A), but she argues that her medical conditions combined with the
COVID-19 pandemic constitute “other reasons” for a reduction. (Id. at 21 & n.9).



                                                          5
  Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 6 of 12 PageID: 312



disagree with this approach, maintaining that courts must strictly adhere to the policy statement

until the Sentencing Commission changes the policy. See United States v. Mollica, No. 14-0329,

2020 WL 1914956 (N.D. Ala. Apr. 20, 2020) (“Until Congress changes the requirement to adhere

to the policy statement or the Sentencing Commission changes the policy statement itself, this

court agrees with our sister courts and finds that Subsection D requires a finding of extraordinary

circumstances by the BOP and continues to bind the court.”); United States v. Lynn, No. 89-0072,

2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019). This Court need not weigh in on this issue

because it finds that even if it had the authority to evaluate Defendant’s arguments under the

catchall provision, Defendant has not demonstrated compelling and extraordinary reasons for a

reduction of sentence to time served.

       As a preliminary matter, it is difficult to overstate the severity of the COVID-19 outbreak

and the global crisis that society is facing in light of this unprecedented public health crisis. The

seriousness of the outbreak is extensively detailed in the parties’ submissions and is undisputed by

the Government. (Gov. Opp. Br. at 2). In the wake of COVID-19, the Court considers Defendant’s

motion with the utmost gravity. However, as the Third Circuit has made clear, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597. Thus, the

Court must conduct a highly individualized inquiry of this Defendant to determine whether

COVID-19 in conjunction with her alleged underlying medical conditions constitute extraordinary

and compelling reasons for a reduction of her sentence to time served.

       Here, Defendant argues that “her COPD and hypothyroidism present grave threats to her

well-being,” and that those medical conditions, in conjunction with the conditions at FCI Danbury




                                                  6
   Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 7 of 12 PageID: 313



and her rehabilitation amount to extraordinary and compelling reasons for release. (Def. Mov. Br.

at 20–28). Although Defendant claims that she was diagnosed with COPD shortly before her arrest

(id. at 7), Defendant’s COPD is currently unsubstantiated. In its opposition, the Government

correctly points out that Defendant did not put forth any documentation to support a diagnosis of

COPD, or that she is currently suffering from the condition. (Gov. Opp. Br. at 19). The

Government also argues that Defendant did not mention her COPD to U.S. Probation when it was

preparing the presentence investigation report in this case; nor has she mentioned it to her doctors

at FCI Danbury over the past five years. (Id.). Although Defendant requested additional time to

file her reply in order to substantiate her COPD, she admits that she has not been able to

corroborate this concern. (Def. Reply Br. at 7). Accordingly, Defendant fails to show how her

alleged COPD warrants a finding of extraordinary and compelling reasons for a reduction.

        Next, Defendant argues that her hypothyroidism puts her “at increased risk of viral

infection or complications.” (Def. Mov. Br. at 6–7; Def. Reply Br. at 7–8). However, Defendant

does not dispute that FCI Danbury is attentive to her hypothyroidism. (See generally Def. Mov.

Br.). 5 Moreover, hypothyroidism is not one of the conditions identified by the Centers for Disease

Control (“CDC”) as increasing a person’s risk for developing serious illness from COVID-19.

See      People       Who       Are      at      Higher       Risk      for     Severe       Illness,      CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last reviewed May 14, 2020) (last visited May 21, 2020); United States v. Numann, No. 16- 00025,

2020 WL 1977117, at *3 (D. Alaska Apr. 24, 2020) (finding no extraordinary and compelling



5
         In her reply brief, Defendant argues that her current treatment regimen appears to be “inadequate.” (Def.
Reply Br. at 6–7). Neither side attached the relevant medical records to its briefing, although the Government did
provide the records to defense counsel and offer them for the Court’s in camera review. (Gov. Opp. Br. at 19 n.8).
However, the Court need not evaluate the medical records, because even if Defendant’s allegations are true, the
Court’s ultimate holding would remain unchanged.



                                                        7
  Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 8 of 12 PageID: 314



reasons to warrant release notwithstanding the COVID-19 outbreak and defendant’s epilepsy or

hypothyroidism). Defendant cites to a position statement from the American Association of

Clinical Endocrinologists to support her position that uncontrolled hypothyroidism may generally

increase a person’s risk for viral infection and complications. (Def. Mov. Br. at 7 & n.4).

However, that same website also indicates that, as of its publication date of April 15, 2020, “there

is currently no reason to believe that most people with thyroid disease are at increased risk to

contract this novel coronavirus or to experience complications.” AACE Position Statement:

Coronavirus (COVID-19) and People with Thyroid Disease, AMERICAN ASSOCIATION                     OF

CLINICAL ENDOCRINOLOGISTS, https://www.aace.com/recent-news-and-updates/aace-position-

statement-coronavirus-covid-19-and-people-thyroid-disease (Apr. 15, 2020) (last visited May 21,

2020). Accordingly, Defendant has not demonstrated that she is at an increased risk of developing

serious illness from COVID-19 based on her hypothyroidism. See United States v. Pinto-Thomaz,

No. 18-0579, 2020 WL 1845875, at *3 (S.D.N.Y. Apr. 13, 2020) (denying motions for

compassionate release where neither defendant could point to strong evidence of a medical

condition that increased their risk of experiencing more dire complications from COVID-19).

       Finally, Defendant relies on the conditions at FCI Danbury to argue that there exist

extraordinary and compelling reasons for her release. With respect to the conditions at FCI

Danbury, the parties have different views regarding the COVID-19 policies and procedures and

the status of the outbreak at the facility. The Government outlines the many steps the BOP has

taken in preparation for and in response to the COVID-19 pandemic (Gov. Opp. Br. at 2–7), and

attaches a declaration submitted by the warden of FCI Danbury outlining the steps the prison is

taking to protect the inmates (id. at 8–9; D.E. No. 40-1). To rebut this evidence, Defendant mainly

relies on other district court decisions granting release to inmates or pretrial detainees housed at




                                                 8
    Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 9 of 12 PageID: 315



FCI Danbury. (See Def. Mov. Br. at 2, 5, 17 & 19–20; Def. Reply Br. at 4). The Court

acknowledges that FCI Danbury appears to be taking many necessary steps to try and protect its

inmates from the COVID-19 outbreak. The Court has also reviewed the cases cited by Defendant

and recognizes that other courts have taken issue with the conditions at FCI Danbury. However,

the Court need not resolve the conflicting evidence because it concludes that, without a

documented underlying medical condition that places Defendant at a higher risk of developing

serious illness if she were to contract COVID-19, Defendant has not demonstrated extraordinary

and compelling reasons for release. 6 See United States v. Gold, No. 15-0330, 2020 WL 2197839,

at *2 (N.D. Ill. May 6, 2020) (finding no extraordinary and compelling reasons for release where

defendant generally received treatment for his identified conditions, which were not among those

the CDC had identified as significant risk factors); United States v. Johnson, No. 98-0860, 2020

WL 2124461, at *2 (E.D.N.Y. May 5, 2020) (“Johnson’s health conditions do not meet the

standard of extraordinary or compelling circumstances, even in light of the COVID-19

pandemic.”); United States v. Khawaja, No. 18-0127, 2020 WL 1940848, at *3 (D.N.H. Apr. 22,

2020) (finding no extraordinary and compelling reasons for release from FCI Danbury where

defendant did not submit “sufficient proof that he suffers from a medical condition that puts him

at higher risk for complications from the virus”).




6
          The cases cited by Defendant involving other inmates at FCI Danbury further emphasize this point. States
v. Park, No. 16-0473, 2020 WL 1970603, at *1 (S.D.N.Y. Apr. 24, 2020) (releasing an inmate with a documented
history of respiratory issues, including severe asthma, and immune-compromising diseases); United States v. Sawicz,
No. 08-0287, 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (granting release of an inmate where the Government
did not dispute that the COVID-19 pandemic, combined with defendant’s particular vulnerability to complications
because of his hypertension, constitute extraordinary and compelling reasons for release); United States v. Mel, No.
18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (granting motion for compassionate release where
defendant had “effectively been prevented from receiving necessary medical care for a potentially life-threatening
condition”); Martinez-Brooks v. Easter, No. 20-0569, 2020 WL 2405350, at *3 (D. Conn. May 12, 2020) (granting
release for four petitioners at FCI who “suffer[ed] from medical conditions that place them at higher risk for serious
illness or death from the disease caused by [COVID-19]”).



                                                          9
    Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 10 of 12 PageID: 316



         Accordingly, the Court finds that Defendant has not shown that extraordinary or

compelling reasons warrant release. 7

         C.       Section 3553(a) Factors and Dangerousness

         Without extraordinary and compelling reasons for release, the Court’s inquiry could end

here. Nevertheless, even if such extraordinary and compelling circumstances did exist, the Court

would still deny the Motion based on an analysis of the Section 3553(a) factors and dangerousness.

         Before reducing a term of imprisonment under Section 3582(c)(1), the Court must also

consider the Section 3553(a) factors and establish that the defendant is not a danger to the safety

of any other person in the community as provided in 18 U.S.C. § 3142(g). 18 U.S.C. § 3582(c);

U.S.S.G. § 1B1.13(3). Section 3553(a) and Section 3142(g) contain overlapping considerations.

First, the applicable § 3553(a) factors include:

                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed—
                           (A) to reflect the seriousness of the offense, to promote
                           respect for the law, and to provide just punishment for the
                           offense;
                           (B) to afford adequate deterrence to criminal conduct;
                           (C) to protect the public from further crimes of the
                           defendant; and
                           (D) to provide the defendant with needed educational or
                           vocational training, medical care, or other correctional
                           treatment in the most effective manner;




7
         Defendant also argues that she has been rehabilitated in prison and is a different person today. (Def. Mov.
Br. at 27–28). The Court commends Defendant for her post-sentencing conduct, including her efforts to take classes
and her receipt of 40 certificates of completion for various programs. (Id. at 4; D.E. No. 35-1). However, as Defendant
acknowledges, rehabilitation alone cannot constitute an extraordinary and compelling reason for release. (Id. at 27).



                                                          10
    Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 11 of 12 PageID: 317



18 U.S.C. § 3553(a); United States v. Brown, No. 07-0019, 2020 WL 2466081, at *4 (D.N.J. May

13, 2020). And “[t]he court shall impose a sentence sufficient, but not greater than necessary, to

comply with the purposes set forth in paragraph (2).” 18 U.S.C. § 3553(a). Additionally, to

evaluate dangerousness pursuant to 18 U.S.C. § 3142(g), the Court considers: (i) the nature and

circumstances of the offense; (ii) the weight of the evidence against the person; (iii) the history

and characteristics of the person; and (iv) the nature and seriousness of the danger to any person

or the community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

         Based on the totality of Defendant’s actions, the Court finds that an analysis of the Section

3553(a) factors also precludes the Court from granting Defendant’s Motion. As the Court

explained at Defendant’s sentencing hearing, a sentence at the top of the guideline range was

necessary to address the vicious nature of the bank robberies Defendant committed, specifically

the method and words used, the serious nature of the wire fraud, the trauma caused to the victims,

and what it would take to promote respect for the law for this Defendant, who has an extensive

criminal history. (Sentencing Tr. at 41:9–50:10). 8 Despite Defendant’s arguments to the contrary,

these considerations hold true today, and cutting Defendant’s sentence by over 60% “would

certainly fail to reflect the seriousness of [her] violations.” Brown, 2020 WL 2466081, at *4

(concluding that the Section 3553(a) factors weighed against granting defendant’s motion for a

reduced sentence); see also Alexander, 2020 WL 2507778, at *5 (denying motion for

compassionate release where the same considerations from sentencing held true and warranted a

sentence at the top of the guideline range).



8
          During the bank robberies, Defendant pointed the gun at various bank employees and repeatedly threatened
to kill them. At one point, Defendant advised bank employees that she had followed them, knew where they lived,
and threatened that if they did not follow her instructions, she would come to their houses, kill them, and burn their
houses down. (Sentencing Tr. at 42:19–45:8). As to the wire fraud, Defendant befriended a friend of her father’s,
made him feel like she cared about him, and then preyed upon his age and weaknesses, ultimately stealing close to
$200,000 from him. (Id. at 46:1–14).


                                                         11
  Case 2:16-cr-00189-ES Document 45 Filed 05/21/20 Page 12 of 12 PageID: 318



       Finally, turning to dangerousness under Section 3142(g), the same considerations,

specifically the nature and circumstances of the vicious crimes committed here and the criminal

history of the Defendant, demonstrate that Defendant would present a danger to others if released.

United States v. Pass, No. 10-0739, 2020 WL 2332001, at *3 (E.D. Pa. May 11, 2020).

IV.     Conclusion

       For the foregoing reasons, Defendant’s motion is DENIED.           An appropriate Order

accompanies this Opinion.

                                                            s/ Esther Salas
                                                            Esther Salas, U.S.D.J.




                                                12
